

SILVERBOW RESOURCES, INC.
2016 EQUITY INCENTIVE PLAN
PERFORMANCE SHARE UNIT GRANT NOTICE


Pursuant to the terms and conditions of the SilverBow Resources, Inc. 2016
Equity Incentive Plan, as amended from time to time (the “Plan”), SilverBow
Resources, Inc. (the “Company”) hereby grants to the individual listed below
(“you” or the “Participant”) the number of performance share units (the “PSUs”)
set forth below. This award of PSUs (this “Award”) is subject to the terms and
conditions set forth herein and in the Performance Share Unit Agreement attached
hereto as Exhibit A (the “Agreement”) and the Plan, each of which is
incorporated herein by reference. Capitalized terms used but not defined herein
shall have the meanings set forth in the Plan.
Participant:
[[FIRSTNAME]] [[MIDDLENAME]] [[LASTNAME]]
Date of Grant:
[[GRANTDATE]]
Award Type and Description:
Performance Award granted pursuant to Article X of the Plan. This Award
represents the right to receive Shares in an amount up to 200% of the Target
PSUs (defined below), subject to the terms and conditions set forth herein and
in the Agreement.
Your right to receive settlement of this Award in an amount ranging from 0% to
200% of the Target PSUs shall vest and become earned and nonforfeitable upon (i)
your satisfaction of the continued employment or service requirements described
below under “Service Requirement” and (ii) the Committee’s certification of the
level of achievement of the Performance Goal (defined below). The portion of the
Target PSUs actually earned upon satisfaction of the foregoing requirements is
referred to herein as the “Earned PSUs.”
Target Number of PSUs:
[[SHARESGRANTED]] (the “Target PSUs”).
Performance Period:
____________ (the “Performance Period Commencement Date”) through
_______________(the “Performance Period End Date”).
Service Requirement:




Except as expressly provided in Section 3 of the Agreement, you must remain
continuously employed by, or continuously provide services to, the Company or an
Affiliate, as applicable, from the Date of Grant through the Performance Period
End Date to be eligible to receive payment of this Award, which payment is based
on the level of achievement with respect to the Performance Goal (as defined
below).
Performance Goal:
The “Performance Goal” for the Performance Period is based on the Company’s
achievement with respect to relative total stockholder return, as described in
Exhibit B attached hereto.
Settlement:
Settlement of the Earned PSUs shall be made solely in Shares, which shall be
delivered to you in accordance with Section 4 of the Agreement.





 
1
 




--------------------------------------------------------------------------------




By your signature below, you agree to be bound by the terms and conditions of
the Plan, the Agreement and this Performance Share Unit Grant Notice (this
“Grant Notice”). You acknowledge that you have reviewed the Agreement, the Plan
and this Grant Notice in their entirety and fully understand all provisions of
the Agreement, the Plan and this Grant Notice. You hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the Committee
regarding any questions or determinations that arise under the Agreement, the
Plan or this Grant Notice. This Grant Notice may be executed in one or more
counterparts (including portable document format (.pdf) and facsimile
counterparts), each of which shall be deemed to be an original, but all of which
together shall constitute one and the same agreement.
[Signature Page Follows]




 
2
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Grant Notice to be executed by
an officer thereunto duly authorized, effective for all purposes as provided
above.
    

 
SILVERBOW RESOURCES, INC.






 
[Officer name and titie]
  





SIGNATURE PAGE TO
PERFORMANCE SHARE UNIT GRANT NOTICE
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Participant has executed this Grant Notice, effective
for all purposes as provided above.
    
PARTICIPANT






[Participant Name]







SIGNATURE PAGE TO
PERFORMANCE SHARE UNIT GRANT NOTICE
 

--------------------------------------------------------------------------------






EXHIBIT A

PERFORMANCE SHARE UNIT AGREEMENT

This Performance Share Unit Agreement (together with the Grant Notice to which
this Agreement is attached, this “Agreement”) is made as of the Date of Grant
set forth in the Grant Notice to which this Agreement is attached by and between
SilverBow Resources, Inc., a Delaware corporation (the “Company”), and
[[FIRSTNAME]] [[MIDDLENAME]] [[LASTNAME]] (the “Participant”). Capitalized terms
used but not specifically defined herein shall have the meanings specified in
the Plan or the Grant Notice.
1.    Award.  In consideration of the Participant’s past and/or continued
employment with, or service to, the Company or its Affiliates and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, effective as of the Date of Grant set forth in the Grant Notice
(the “Date of Grant”), the Company hereby grants to the Participant the target
number of PSUs set forth in the Grant Notice on the terms and conditions set
forth in the Grant Notice, this Agreement and the Plan, which is incorporated
herein by reference as a part of this Agreement. In the event of any
inconsistency between the Plan and this Agreement, the terms of the Plan shall
control. To the extent vested, each PSU represents the right to receive one
Share, subject to the terms and conditions set forth in the Grant Notice, this
Agreement and the Plan; provided, however, that, depending on the level of
performance determined to be attained with respect to the Performance Goal, the
number of Shares that may be earned hereunder in respect of this Award may range
from 0% to 200% of the Target PSUs. Unless and until the PSUs have become vested
in the manner set forth in the Grant Notice, the Participant will have no right
to receive any Shares or other payments in respect of the PSUs. Prior to
settlement of this Award, the PSUs and this Award represent an unsecured
obligation of the Company, payable only from the general assets of the Company.
2.    Vesting of PSUs.  Except as otherwise set forth in Section 3, the PSUs
shall vest and become Earned PSUs based on the extent to which the Company has
satisfied the Performance Goal set forth in the Grant Notice, which shall be
determined by the Committee in its sole discretion following the end of the
Performance Period, subject to the Participant’s satisfaction of the Service
Requirement set forth in the Grant Notice. Any PSUs that do not become Earned
PSUs shall be automatically forfeited.  Unless and until the PSUs have vested
and become Earned PSUs as described in this Section 2, the Participant will have
no right to receive any dividends or other distribution with respect to the
PSUs.
3.    Effect of Termination of Employment or Service; Effect of Change in
Control.
(a)    Termination of Employment or Service Relationship without Cause, for Good
Reason or due to Death or Disability. Except as otherwise provided for in any
employment agreement between the Participant and the Company or an Affiliate,
upon the termination of the Participant’s employment or other service
relationship with the


Exhibit A-1
 

--------------------------------------------------------------------------------




Company or an Affiliate without Cause by the Company or an Affiliate, by the
Participant for Good Reason, or due to the Participant’s death or Disability, in
each case, that occurs prior to the Performance Period End Date, then the
Participant shall be deemed to have satisfied the Service Requirement with
respect to a number of PSUs equal to (i) the Target PSUs, multiplied by (ii) a
fraction, the numerator of which is the number of days which have elapsed
between the Performance Period Commencement Date and the date of such
termination of employment or other service relationship, and the denominator of
which is the total number of days in the Performance Period, and such PSUs shall
remain outstanding and, subject to the satisfaction of the Performance Goal,
become Earned PSUs, which shall be eligible for settlement in accordance with
Section 4. With respect to the remaining portion of the Target PSUs for which
the Service Requirement is not deemed to have been satisfied in accordance with
the preceding sentence, such Target PSUs (and all rights arising from such PSUs
and from being a holder thereof) will terminate automatically without any
further action by the Company and will be forfeited without further notice and
at no cost to the Company.
(b)    Other Termination of Employment or Service. Except as otherwise provided
in Section 3(a), if the Participant has not satisfied the Service Requirement,
then upon the termination of the Participant’s employment or other service
relationship with the Company or an Affiliate for any reason, any unearned PSUs
(and all rights arising from such PSUs and from being a holder thereof) will
terminate automatically without any further action by the Company and will be
forfeited without further notice and at no cost to the Company.
(c)    Change in Control. Except as otherwise provided for in any employment
agreement between the Participant and the Company or an Affiliate, in the event
a Change in Control occurs prior to the Performance Period End Date, so long as
the Participant has remained continuously employed by, or has continuously
provided services to, the Company or an Affiliate, as applicable, from the Date
of Grant through the date of the Change in Control, then the PSUs will be deemed
to be Earned PSUs to the extent that the Performance Goal has been achieved as
of the date of the Change in Control assuming that the Performance Period ended
on the date of the Change in Control, and shall be eligible for settlement in
accordance with Section 4 except that settlement shall occur within 60 days
following the date of the Change in Control.
4.    Settlement of PSUs. As soon as administratively practicable following the
Committee’s certification of the level of attainment of the Performance Goal,
but in no event later than 60 days following the Performance Period End Date,
the Company shall deliver to the Participant (or the Participant’s permitted
transferee, if applicable), a number of Shares equal to the number of Earned
PSUs; provided, however, that any fractional PSU that becomes earned hereunder
shall be rounded down at the time Shares are issued in settlement of such PSU.
No fractional Shares, nor the cash value of any fractional Shares, shall be
issuable or payable to the Participant pursuant to this Agreement. All Shares,
if any, issued hereunder shall be delivered either by delivering one or more
certificates for such Shares to the Participant or by entering such Shares in
book-entry form, as determined


Exhibit A-2
 

--------------------------------------------------------------------------------




by the Committee in its sole discretion. The value of Shares shall not bear any
interest owing to the passage of time. Neither this Section 4 nor any action
taken pursuant to or in accordance with this Agreement shall be construed to
create a trust or a funded or secured obligation of any kind.
5.    Tax Withholding. To the extent that the receipt, vesting or settlement of
this Award results in compensation income or wages to the Participant for
federal, state, local and/or foreign tax purposes, the Participant shall make
arrangements satisfactory to the Company for the satisfaction of obligations for
the payment of withholding taxes and other tax obligations relating to this
Award, which arrangements include the delivery of cash or cash equivalents,
Shares (including previously owned Shares, net settlement, a broker-assisted
sale, or other cashless withholding or reduction of the amount of Shares
otherwise issuable or delivered pursuant to this Award), other property, or any
other legal consideration the Committee deems appropriate. If such tax
obligations are satisfied through net settlement or the surrender of previously
owned Shares, the maximum number of Shares that may be so withheld (or
surrendered) shall be the number of Shares that have an aggregate Fair Market
Value on the date of withholding or surrender equal to the aggregate amount of
such tax liabilities determined based on the greatest withholding rates for
federal, state, local and/or foreign tax purposes, including payroll taxes, that
may be utilized without creating adverse accounting treatment for the Company
with respect to this Award, as determined by the Committee. The Participant
acknowledges that there may be adverse tax consequences upon the receipt,
vesting or settlement of this Award or disposition of the underlying Shares and
that the Participant has been advised, and hereby is advised, to consult a tax
advisor. The Participant represents that the Participant is in no manner relying
on the Board, the Committee, the Company or an Affiliate or any of their
respective managers, directors, officers, employees or authorized
representatives (including, without limitation, attorneys, accountants,
consultants, bankers, lenders, prospective lenders and financial
representatives) for tax advice or an assessment of such tax consequences.
6.    Plan Restrictions.  The Participant acknowledges and agrees that the PSUs
granted under this Agreement and any Shares received in settlement thereof,
shall be subject to all applicable provisions of the Plan, including but not
limited to the restrictions on transferability set forth in Section 14.6 of the
Plan.
7.    Compliance with Applicable Law. Notwithstanding any provision of this
Agreement to the contrary, the issuance of Shares hereunder will be subject to
compliance with all applicable requirements of applicable law with respect to
such securities and with the requirements of any stock exchange or market system
upon which the Shares may then be listed. No Shares will be issued hereunder if
such issuance would constitute a violation of any applicable law or regulation
or the requirements of any stock exchange or market system upon which the Shares
may then be listed. In addition, Shares will not be issued hereunder unless (a)
a registration statement under the Securities Act of 1933, as amended, is in
effect at the time of such issuance with respect to the Shares to be issued or
(b) in the opinion of legal counsel to the Company, the Shares to be issued are
permitted


Exhibit A-3
 

--------------------------------------------------------------------------------




to be issued in accordance with the terms of an applicable exemption from the
registration requirements of the Securities Act of 1933, as amended. The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary for
the lawful issuance and sale of any Shares hereunder will relieve the Company of
any liability in respect of the failure to issue such Shares as to which such
requisite authority has not been obtained. As a condition to any issuance of
Shares hereunder, the Company may require the Participant to satisfy any
requirements that may be necessary or appropriate to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect to such compliance as may be requested by the Company.
8.    Legends. If a stock certificate is issued with respect to Shares issued
hereunder, such certificate shall bear such legend or legends as the Committee
deems appropriate in order to reflect the restrictions set forth in this
Agreement and to ensure compliance with the terms and provisions of this
Agreement, the rules, regulations and other requirements of the Securities and
Exchange Commission, any applicable laws or the requirements of any stock
exchange on which the Shares are then listed. If the Shares issued hereunder are
held in book-entry form, then such entry will reflect that the shares are
subject to the restrictions set forth in this Agreement.
9.    Rights as a Stockholder. The Participant shall have no rights as a
stockholder of the Company with respect to any Shares that may become
deliverable hereunder unless and until the Participant has become the holder of
record of such Shares, and no adjustments shall be made for dividends in cash or
other property, distributions or other rights in respect of any such Shares,
except as otherwise specifically provided for in the Plan or this Agreement.
10.    Execution of Receipts and Releases. Any issuance or transfer of Shares or
other property to the Participant or the Participant’s legal representative,
heir, legatee or distributee, in accordance with this Agreement shall be in full
satisfaction of all claims of such person hereunder. As a condition precedent to
such payment or issuance, the Company may require the Participant or the
Participant’s legal representative, heir, legatee or distributee to execute (and
not revoke within any time provided to do so) a release and receipt therefor in
such form as it shall determine appropriate; provided, however, that any review
period under such release will not modify the date of settlement with respect to
Earned PSUs.
11.    No Right to Continued Employment, Service or Awards. Nothing in the
adoption of the Plan, nor the award of the PSUs thereunder pursuant to the Grant
Notice and this Agreement, shall confer upon the Participant the right to
continued employment by, or a continued service relationship with, the Company
or any Affiliate, or any other entity, or affect in any way the right of the
Company or any such Affiliate, or any other entity to terminate such employment
or other service relationship at any time. The grant of the PSUs is a one-time
benefit and does not create any contractual or other right to receive a


Exhibit A-4
 

--------------------------------------------------------------------------------




grant of Awards or benefits in lieu of Awards in the future. Any future Awards
will be granted at the sole discretion of the Company.
12.    Notices. Any notice which may be required or permitted under this
Agreement shall be in writing, and shall be delivered in person or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:
(a)    If such notice is to the Company, to the attention of the General Counsel
of the Company or at such other address as the Company, by notice to the
Participant, shall designate in writing from time to time.
(b)    If such notice is to the Participant, at his/her address as shown on the
Company’s records, or at such other address as the Participant, by notice to the
Company, shall designate in writing from time to time.
13.    Consent to Electronic Delivery; Electronic Signature. In lieu of
receiving documents in paper format, the Participant agrees, to the fullest
extent permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports and all other forms of communications)
in connection with this and any other Award made or offered by the Company.
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which the Participant has access. The
Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may be required to deliver,
and agrees that his or her electronic signature is the same as, and shall have
the same force and effect as, his or her manual signature.
14.    Agreement to Furnish Information. The Participant agrees to furnish to
the Company all information requested by the Company to enable it to comply with
any reporting or other requirement imposed upon the Company by or under any
applicable statute or regulation.
15.    Entire Agreement; Amendment.. This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the PSUs granted hereby; provided¸ however, that the
terms of this Agreement shall not modify and shall be subject to the terms and
conditions of any employment, consulting and/or severance agreement between the
Company (or an Affiliate or other entity) and the Participant in effect as of
the date a determination is to be made under this Agreement. Without limiting
the scope of the preceding sentence, except as provided therein, all prior
understandings and agreements, if any, among the parties hereto relating to the
subject matter hereof are hereby null and void and of no further force and
effect. The Committee may, in its sole discretion, amend this Agreement from
time to time


Exhibit A-5
 

--------------------------------------------------------------------------------




in any manner that is not inconsistent with the Plan; provided, however, that
except as otherwise provided in the Plan or this Agreement, any such amendment
that materially reduces the rights of the Participant shall be effective only if
it is in writing and signed by both the Participant and an authorized officer of
the Company.
16.    Severability; Waiver. If a court of competent jurisdiction determines
that any provision of this Agreement is invalid or unenforceable, then the
invalidity or unenforceability of such provision shall not affect the validity
or enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect. Waiver by any party of any
breach of this Agreement or failure to exercise any right hereunder shall not be
deemed to be a waiver of any other breach or right. The failure of any party to
take action by reason of such breach or to exercise any such right shall not
deprive the party of the right to take action at any time while or after such
breach or condition giving rise to such rights continues.
17.    Clawback. Notwithstanding any provision in the Grant Notice, this
Agreement or the Plan to the contrary, to the extent required by (a) applicable
law, including, without limitation, the requirements of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010, any Securities and Exchange
Commission rule or any applicable securities exchange listing standards and/or
(b) any policy that may be adopted or amended by the Board from time to time,
all Shares issued hereunder shall be subject to forfeiture, repurchase,
recoupment and/or cancellation to the extent necessary to comply with such
law(s) and/or policy.
18.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to the
principles of conflict of laws thereof.
19.    Successors and Assigns. The Company may assign any of its rights under
this Agreement without the Participant’s consent. This Agreement will be binding
upon and inure to the benefit of the successors and assigns of the Company.
Subject to the restrictions on transfer set forth herein and in the Plan, this
Agreement will be binding upon the Participant and the Participant's
beneficiaries, executors, administrators and the person(s) to whom the PSUs may
be transferred by will or the laws of descent or distribution.
20.    Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
21.    Counterparts.  The Grant Notice may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument. Delivery of an executed counterpart of
the Grant Notice by facsimile or portable document format (.pdf) attachment to
electronic mail shall be effective as delivery of a manually executed
counterpart of the Grant Notice.


Exhibit A-6
 

--------------------------------------------------------------------------------




22.    Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the PSUs granted pursuant to this Agreement are intended to be exempt
from the applicable requirements of Section 409A of the Code, as amended from
time to time, including the guidance and regulations promulgated thereunder and
successor provisions, guidance and regulations thereto (the “Nonqualified
Deferred Compensation Rules”), and shall be construed and interpreted in
accordance with such intent. Nevertheless, to the extent that the Committee
determines that the PSUs may not be exempt from the Nonqualified Deferred
Compensation Rules, then, if the Participant is deemed to be a “specified
employee” within the meaning of the Nonqualified Deferred Compensation Rules, as
determined by the Committee, at a time when the Participant becomes eligible for
settlement of the PSUs upon his “separation from service” within the meaning of
the Nonqualified Deferred Compensation Rules, then to the extent necessary to
prevent any accelerated or additional tax under the Nonqualified Deferred
Compensation Rules, such settlement will be delayed until the earlier of: (a)
the date that is six months following the Participant’s separation from service
and (b) the Participant’s death. Notwithstanding the foregoing, the Company and
its Affiliates make no representations that the PSUs provided under this
Agreement are exempt from or compliant with the Nonqualified Deferred
Compensation Rules and in no event shall the Company or any Affiliate be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by the Participant on account of non-compliance with the
Nonqualified Deferred Compensation Rules.




Exhibit A-7
 

--------------------------------------------------------------------------------






EXHIBIT B

PERFORMANCE GOAL FOR PERFORMANCE SHARE UNITS

The performance goal for the PSUs shall be based on the relative total
stockholder return (“TSR”) percentile ranking of the Company as compared to the
Company’s Performance Peer Group (as defined below) during the Performance
Period. Subject to the satisfaction of the Service Requirement, you will earn
and become vested in a number of PSUs (i.e., the Earned PSUs) as determined in
accordance with the table below. The Committee, in its sole discretion, will
review, analyze and certify the achievement of the Company’s relative TSR
percentile ranking for the Performance Period as compared to the Company’s
Performance Peer Group and will determine the number of Earned PSUs in
accordance with the terms of this Agreement, the Grant Notice and the Plan.
Determination of Earned PSUs
Level
Relative TSR Performance (Percentile Rank vs. Peers)
Earned PSUs (% of Target)*
Below Threshold
Below 25th Percentile
0%
Threshold
25th Percentile
50%
Target
50th Percentile
100%
Stretch
≥ 90th  Percentile
200%

*The percentage of Target PSUs that become Earned PSUs for performance between
the threshold, target, and stretch achievement levels shall be calculated using
linear interpolation.
Performance Peer Group

The Company’s “Performance Peer Group” for purposes of this Agreement will
consist of the following companies:
[table of ticker symbols/names of peer group]




 
Exhibit B-1
 




--------------------------------------------------------------------------------






Determination of Relative TSR Rank

The TSR for the Company and each member of the Performance Peer Group shall be
equal to:
(“X” plus “Y”) divided by “Z,” where:
“X” is the difference between (i) the volume weighted average closing price (the
“VWAP”) of such entity’s common stock or other equity securities for the month
of _____________, minus (ii) the VWAP of such entity’s common stock or other
equity securities for the month of ____________;
“Y” is the cumulative amount of dividends paid in respect of such entity’s
common stock or other equity securities during the Performance Period; and
“Z” is the VWAP of such entity’s common stock or other equity securities for the
month of _______________.
Notwithstanding the foregoing, the following events shall be used to adjust the
Performance Peer Group in response to changes in the corporate structure of an
entity in the Performance Peer Group:
1.
If an entity in the Performance Peer Group spins-off a subsidiary, such spin-off
should be treated as a dividend.

2.
If two entities in the Performance Peer Group merge, the TSR of the target
entity shall be measured on the effective date of the merger. The TSR of the
surviving entity shall continue to be measured as if the acquisition did not
occur.

3.
If an entity in the Performance Peer Group merges with another entity that is
not in the Performance Peer Group, the TSR of the target entity shall be
measured on the effective date of the merger.

4.
If an entity in the Performance Peer Group becomes a private company, the TSR of
such entity shall be measured on the date such entity goes private.

5.
If an entity in the Performance Peer Group goes bankrupt, the TSR of such entity
shall be deemed to be negative 100%.

To determine the Company’s applicable percentile ranking for the Performance
Period, TSR will be calculated for the Company and each entity in the
Performance Peer Group as of the Performance Period End Date. The entities in
the Performance Peer Group will be arranged by their respective TSR (highest to
lowest) excluding the Company. The Company’s percentile rank will be
interpolated between the entity with the next highest


 
Exhibit B-3
 




--------------------------------------------------------------------------------




TSR and the entity with the next lowest TSR based on the differential between
the Company’s TSR and the TSR of such entities. Notwithstanding the foregoing,
in the event the Company’s TSR for the Performance Period is negative, the
percentage of Target PSUs that become Earned PSUs shall not exceed 100%,
regardless of Company’s actual percentile ranking for the Performance Period.




 
Exhibit B-3
 


